Determinations of State Commissioner of Social Services, rendered after a hearing, affirming determinations of New York City Department of Social Services, which reduced certain installment payments of the respective petitioners’ current public assistance grants, unanimously annulled, on the law, without costs or disbursements, and the respective matters remitted to the State Commissioner for rehearing. The reductions in these cases were directed by the said New York City Depart*628ment for the purpose of recovering the amounts of public assistance checks-which the respective petitioners had allegedly received, indorsed and cashed after having given allegedly false statements that the checks were either stolen, lost or undelivered. The petitioners in each ease, pursuant to law, had requested a "fair hearing”. (See Social Services Law;, §§ 139-a, 213, 353). In neither case was there testimony by an expert witness regarding the signatures involved with respect to the contention of the City Department that the signatures on the allegedly lost checks were the actual signatures of the recipients. Further, in the Morales case, there was a question of whether the public assistance was primarily for the support óf children (see 18 NYCRR 348.4, eff. July 11,1972), while in the Clark case, the testimony by a City Department witness that he had talked to the supermarket manager, who had identified the recipient, was hearsay. Under the circumstances, the determinations of the State Commissioner are annulled in order to allow compliance with proper fair hearing procedures. (Griffith v. Wyman, 39 A D 2d 874; Matter of Collins v. Wyman, 38 A D 2d 600.) Concur — Stevens, P. J., Nunez, Kupferman, Lane and Capozzoli, JJ.